Motion for permission to proceed as poor person and for assignment of counsel denied. Memorandum: The appeal of petitioner lacks merit, and, therefore, his motion for permission to proceed as a poor person is denied. Granting a name change to petitioner, who is a convicted felon presently serving a sentence of imprisonment, would create record-keeping problems for the New York State Department of Correctional Services and other State and Federal agencies required to maintain criminal records (see, e.g., United States v Duke, 458 F Supp 1188; cf., Matter of Washington, 216 AD2d 781). Present—Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.